UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7126


JULIUS ERVIN UNDERHILL,

                     Petitioner - Appellant,

              v.

DONNA SMITH, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-hc-02202-BO)


Submitted: December 4, 2019                                 Decided: December 10, 2019


Before GREGORY, Chief Judge, and WILKINSON and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julius Ervin Underhill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julius Ervin Underhill, a federal prisoner, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice for lack of jurisdiction.

We have reviewed the record and find no reversible error. Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons stated by the district court.

See Underhill v. Smith, No. 5:18-hc-02202-BO (E.D.N.C. July 23, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2